 SL AGI.E MANUFACTURING COMPANYSlagle Manufacturing Company and United Steel-workers of America, AFL-CIO-CLC. Case 16-CA -8543November 13, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; AND MEMBERS JENKINSAND PENEI.OUpon a charge filed on June 13, 1979, by UnitedSteelworkers of America, AFL CIO-CLC. hereincalled the Union, and duly served on Slagle Manufac-turing Company. herein called Respondent, the Gen-eral Counsel of the National Labor Relations Board.by the Regional Director for Region 16, issued a com-plaint on June 26, 1979, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and () and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 11, 1979, ftil-lowing a Board election in Case 16 RC-7847, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about May 25, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJune 30, 1979, Respondent filed its answer to thecomplaint admitting the factual allegations in thecomplaint, but denying that the Union is the validlycertified representative of its employees.On July 10, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 20, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I Official notice is taken of the record in the representation proceeding.Case 16-RC-7847 as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electro.vsems, Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968): Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co v Penello, 269 F.Supp. 573 (D.C.VA. 1967);Follettrr Corp., 164 NLRB 37 1967), enfd. 397 F.2d 91 (7th Cir 1968): Sec.9(d) of the NLRA. as amended.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary' JudgmentRespondent, in its response to the Notice To ShowCause, reargues the merits of its objections in the rep-resentation case: namely, that the Hearing Officermade erroneous rulings and findings therein. There-fore, Respondent requests that another election be di-rected.Review of the record herein, including the record inCase 16-RC 7847, reveals that on November 22,1978, pursuant to a Stipulation for Certification UponConsent Election, an election was held in the appro-priate unit. The tally of ballots showed that 50 ballotswere cast ftor and 38 against the Union, and therewere 7 challenged ballots, an insufficient number toaffect the results of the election.On March 5. 1979, the Hearing Officer issued hisReport on Objections. in which he recommended thatthe Employer's objections be overruled and that acertification of representative issue. Thereafter, Re-spondent filed timely exceptions to the Hearing Offi-cer's report, requesting the Board to set aside the elec-tion, or to reopen the hearing for admission oftestimony which was excluded therefrom.On Mav 11, 1979. the Board issued a Decision andCertification of Representative in which it adoptedthe Hearing Officer's report and certified the Unionas the exclusive bargaining representative of the em-ployees in the appropriate unit. It thus appears thatRespondent is merely attempting to relitigate issueswhich were raised and determined adversely to it inthe underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.'See Pittsburgh Plate Glass Co v L RB. 313 Ui.S 146, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).246 NLRB No. 70449 I)E (ISIONS OF NATIONAL. ILABOR RELATIONS BOARI)Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDIN(S ()I FA(II. HI1 BUSINISS OF RLSPO)NI)IFNIRespondent has been, at all times material herein,an Oklahoma corporation with an office in Tulsa,Oklahoma, where it is engaged in the manufacture ofheat exchangers. During the past 12 months, Respon-dent, in the course and conduct of its business opera-tions, purchased goods and materials valued in excessof $50,000 directly from suppliers located outside theState of Oklahoma.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. III ILABOR OR(;ANIZA IION INV()IVII)United Steelworkers of America, AFL CIO-CLC,is a labor organization within the meaning of Section2(5) of the Act.111. Iiii !NIAIR L.ABOR PRA('[I(TESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding shop custodial employees, employed bythe Employer at its Tulsa, Oklahoma, facility at909 N. Wheeling, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.2. The certificationOn November 22, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 16, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on May 11, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.13. ithe Requevt To Bargain and Respondent'S Re/i.vsalCommencing on or about May 14, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. ('ommencing on or aboutMay 25, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceMay 25, 1979. and at all times thereafter. refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8a)(5) and (I) of theAct.IV. 1111 FF F('i OI iE NFAIR ABOR PRA(TI(lStIP()N ('O(MIR('EThe activities of Respondent set forth in sectionIll, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. TlI RMll)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/h/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th450 SI.A(i.E MAN L FA(TURIN(i ('OMPANYCir. 1964). cert. denied 379 U.S. 817: Burnett (on-slruction Company-.', 149 NLRB 1419, 1421 (1964).enf'd. 350 F.2d 57 (10th C('ir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CO()N(CISI()NS ()1 AWI. Slagle Manufacturing Compan. is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Steelworkers of' America. AlIL ('I()CILC. is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance emploees, in-cluding shop custodial employees, employed hb theEmployer at its Tulsa. Oklahoma. facilit. at 9()9 N.Wheeling, but excluding all office clerical emplo'ees.professional employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(bh of the Act.4. Since May) I 1, 1979. the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of' collectivebargaining within the meaning of' Section 9(a) of theAct.5. By refusing on or about May 25. 1979, and at alltimes thereafter, to bargain collectivel1 with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of' Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, retrained, and coerced, and is in-terfering with, restraining, and coercing. employees inthe exercise of the rights guaranteed them in Section7 of the Act, and thereby has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent.Slagle Manufacturing Company, Tulsa. Oklahoma.its officers, agents, successors, and assigns. shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with United Steelworkers of'America. AFL CIO CLC. as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All production and maintenance employees, in-cluding shop custodial employees. employed bythe Employer at its Tulsa. Oklahoma. facility at909 N. Wheeling. but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.(bh) In any like or related manner interfering with,restraining. or coercing employees in the exercise of'the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of' the Act:(a) Upon request. bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of' pay. wages. hours. and other termsand conditions of employment. and. if an understand-ing is reached. embody such understanding in asigned agreement.(b) Post at its place of business in Tulsa. Okla-homa, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 16. after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof. and be maintained by it for 60 consecutivedays thereafter. in conspicuous places. including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced bh a Judgment of a tUnited StatesCourt of Appeals, the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the UInited States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTI( To EMPI.OYEtESPositli) BY ORDER OF 1ltENA I ONAI. LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours. and otherterms and conditions of employment withUnited Steelworkers of America, AFL CIO-CI.C, as the exclusive representative of the em-plo,,ees in the bargaining unit described below.451 DECISIONS OF NA'IONAL L.ABOR RELATIONS BOARDWIE will. NOr in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.W- Wll.l, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employees,including shop custodial employees, employedby the Employer at its Tulsa, Oklahoma, facil-ity at 909 N. Wheeling, but excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act.SILAGI.i MANtUA(CTURING( COMPANY452